DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 11/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is lack of antecedent basis for “the other end” in line 6.
Regarding claim 1, there is lack of antecedent basis for “the step (2)” in lines 24 and 29.
Regarding claim 1, there is lack of antecedent basis for “the step (3)” in line 36.
Regarding claim 1, the recitation “supplying lactation,” “a certain amount of lactation,” “until lactation,” “stopping supplying lactation,”  and “residual lactation” is indefinite because it is not clear if the aforementioned recitations are referring to the pre-stored “lactation” in line 1 or 
Regarding claim 1, the recitation “a signal” in lines 16, 24, 29 and 32 is indefinite because it is not clear if the “a signal” of line 16 is the same or a different signal as that recited in line 15.
Regarding claim 2, the recitation “of lactation” is indefinite because it is not clear the aforementioned recitation is referring to a new lactation or the lactation of claim 1.
Regarding claim 3, there is lack of antecedent basis for “the step (2)” in line 2.
Regarding claim 4, the recitation “an amount of lactation” is indefinite because it is not clear if the aforementioned recitation is “an amount of the lactation” as recited in claim 1 or if the aforementioned recitation is a new lactation amount.
Regarding claim 5, there is lack of antecedent basis for “the step (3)” in line 2.
Regarding claim 6, there is lack of antecedent basis for “the step (3)” in line 2.
Regarding claim 7, there is lack of antecedent basis for “the step (4)” in line 2.
Regarding claim 8, the recitation “a lactation supply device” and “a stomach tube” is indefinite because it is not clear if applicant is attempting to recite a “lactation supply device” and “stomach tube” in addition the that recited in claim 1.
Claims 2-10 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The Examiner would like to note that the limitation of claim 8 are recited in claim 1 in which claim 8 depends from; hence, the limitations of claim 8 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d), set forth in this Office action.
Prior Art
Regarding claim 1, the closest prior art is CN104546502 (as listed on the IDS dated 11/04/2019) and teaches an automatic breastfeeding method comprising: preparing a liquid for feeding for an infant ([0036]) an acquiring a sucking signal via a sucking action from a nipple (800, [0029], [0034]) and delivering the fluid for feeding to the infant via a stomach tube (700, [0029] and [0035]) but does not teach all of the aforementioned steps as recited in claim 1 below:
 “a method … when the premature infant sucks the detector again, acquiring, by the detector, a sucking action of the premature infant, converting the sucking action into a sucking signal and transmitting the sucking signal to the control device, starting the lactation supply device after the control device receives the sucking signal, and stopping supplying lactation after the lactation supply device supplies a certain amount of lactation to the premature infant through the stomach tube; and circulating in such manner until lactation in the lactation supply device is completely fed or the active lactation stage is ended; (3) a passive lactation stage: when the lactation in the lactation supply device is completely fed in the step (2), transmitting a signal that the lactation is completely fed by the lactation supply device to the control device, and closing, by the control device, the lactation supply device, without performing passive lactation supply on the premature infant by the lactation supply device; if residual lactation still exists in the lactation supply device after the active lactation stage is ended in the step (2), transmitting, by the lactation supply device, a signal that the residual lactation still exists to the control device, starting, by the control device, the lactation supply Appli cation No. New Attorney Docket No. 0192/OIO2PUSl1 Preliminary Amendmentto uniformly supply the residual lactation to the premature infant through the stomach tube until the lactation is completely fed, transmitting, by the lactation supply device, a signal that the lactation is completely fed to the control device, and closing, by the control device, the lactation supply device, without performing passive lactation supply on the premature infant by the lactation supply device; and (4) a rest stage: letting the premature infant rest until the rest stage is ended after the step (3) is finished.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783